Exhibit 10.1

 

EXECUTION COPY

 

 

HEWLETT-PACKARD COMPANY

2005 EXECUTIVE DEFERRED COMPENSATION PLAN

(Effective January 1, 2005)

 

 

The Hewlett-Packard Company 2005 Executive Deferred Compensation Plan is hereby
adopted effective January 1, 2005 by Hewlett-Packard Company to permit Eligible
Employees to defer receipt of certain compensation pursuant to the terms and
provisions set forth below.

 

The Plan is intended (1) to comply with Code section 409A and official guidance
issued thereunder, and (2) to be “a plan which is unfunded and is maintained by
an employer primarily for the purpose of providing deferred compensation for a
select group of management or highly compensated employees” within the meaning
of sections 201(2), 301(a)(3) and 401(a)(1) of ERISA.  Notwithstanding any other
provision of this Plan, this Plan shall be interpreted, operated and
administered in a manner consistent with these intentions.

 

 

ARTICLE I

 

DEFINITIONS

 

Wherever used herein the following terms shall have the meanings hereinafter set
forth:

 

“Account” means a bookkeeping account established by the Company for each
Participant electing to defer Eligible Income under the Plan.

 

“Affiliate” means any corporation or other entity that is treated as a single
employer with the Company under Code section 414.

 

“Base Pay” means an Employee’s annual base cash compensation and payments under
any disability program sponsored by the Company and paid through the Company
payroll, excluding commissions, overtime pay, Incentive Awards or other bonuses,
shift differential, payments under any disability program that is not paid
through the Company payroll, or any other additional compensation.

 

“Beneficiary” means the person or persons or trust designated by a Participant
to receive any amounts payable under the Plan in the event of the Participant’s
death.  The Company has established procedures governing the form and manner in
which a Participant may designate a Beneficiary (the “2004 Procedures”).  Only a
Beneficiary designation submitted in accordance with the 2004 Procedures shall
be a valid Beneficiary designation.  Notwithstanding the foregoing, if any
payment due a person remains unpaid at his death, the payment will be made to
(i) that person’s spouse; (ii) if no spouse is living at the time of such
payment, then his living

 

--------------------------------------------------------------------------------


children, in equal shares; (iii) if neither a spouse nor children are living,
then his living parents, in equal shares; (iv) if neither spouse, nor children,
nor parents are living, then his living brothers and sisters, in equal shares;
and (v) if none of the individuals described in (i) through (iv) are living, to
his estate.  A person’s domestic partner shall be considered a person’s spouse
for purposes of this paragraph.  The Company shall determine a person’s status
as a domestic partner in a uniform and nondiscriminatory manner.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Committee” means the HR and Compensation Committee of the Company’s Board of
Directors, its delegate(s) or such other committee as may be appointed by the
Board of Directors from time to time.

 

“Company” means Hewlett-Packard Company or any successor corporation or other
entity.

 

“CPB Plan” means the Hewlett-Packard Company Performance Bonus Plan, as amended
from time to time.

 

“Deferral Form” means a written or electronic form provided by the Company
pursuant to which an Eligible Employee may elect to defer amounts under the
Plan.

 

“Director” means the title for an employee who has a job grade of E4 or S4 and
above.

 

“Eligible Employee” means an individual who is an Employee on November 1
preceding the calendar years within which deferrals are to be made and whose job
position has a title of Director (or whose job function is, in the sole and
absolute discretion of the Company, equivalent to a “Director” position) or
above.

 

“Eligible Income” means Base Pay and Incentive Awards.

 

“Employee” means an individual who is a regular employee on the U.S. payroll of
the Company or its Affiliates, other than a temporary or intermittent employee.
 The term “Employee” shall not include a person hired as an independent
contractor, leased employee, consultant, or a person otherwise designated by the
Company or an Affiliate as not eligible to participate in the Plan, even if such
person is determined to be an “employee” of the Company or an Affiliate by any
governmental or judicial authority.

 

“EPfR Plan” means the Hewlett-Packard Company Executive Pay-for-Results Plan, as
amended from time-to-time.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

“H1 Bonus” means a bonus arising from the performance period defined by the
first half of the Company’s fiscal year (November 1 through April 30), as
defined in the EPfR Plan, PfR

 

2

--------------------------------------------------------------------------------


Plan and the CPB Plan. The term “H1 Bonus” also relates to any other bonus
payable to a Participant under a Company approved variable pay plan, which is
intended to be an alternative variable pay plan to the EPfR Plan, PfR Plan and
CPB Plan and that is on the same cycle as such plans, i.e., with a performance
period defined by the first half of the Company’s fiscal year (November 1
through April 30).

 

“H2 Bonus” means a bonus arising from the performance period defined by the
second half of the Company’s fiscal year (May 1 through October 31), as defined
in the EPfR Plan, PfR Plan and CPB Plan. The term “H2 Bonus” also relates to any
other bonus payable to a Participant under a Company approved variable pay plan,
which is intended to be an alternative variable pay plan to the EPfR Plan, PfR
Plan and CPB Plan and that is on the same cycle as such plans, i.e., with a
performance period defined by the second half of the Company’s fiscal year (May
1 through October 31).

 

“Incentive Award” means an amount payable to an Eligible Employee under a cash
bonus or incentive compensation plan of the Company or an Affiliate that the
Committee has deemed eligible for deferral, including H1 and H2 Bonuses.

 

“Investment Options” means the investment options, as determined from time to
time by the Company, used to credit earnings, gains and losses on Account
balances.

 

“Key Employee” means an Employee treated as a “specified employee” under Code
section 409A(a)(2)(B)(i), i.e., a key employee (as defined in Code section
416(i) without regard to paragraph (5) thereof) of a corporation any stock in
which is publicly traded on an established securities market or otherwise. 
Notwithstanding the foregoing, the Committee has the discretion to define “Key
Employee” as a group larger than the requirements of Code section 416(i), as
long of such group includes the employees defined in Code section 416(i).

 

“Participant” means an Eligible Employee who elects or has elected to defer
amounts under the Plan.

 

“PfR Plan” means the Hewlett-Packard Company Pay-for-Results Short-Term Bonus
Plan, as amended from time to time.

 

“Plan” means this Hewlett-Packard Company 2005 Executive Deferred Compensation
Plan, as set forth herein and as amended from time to time.

 

“Plan Year” means January 1 through December 31.

 

“Retirement Date” means the date on which a Participant has completed at least
15 years of service and has attained age 55, or as the Company otherwise
determines in its discretion.

 

“Rollover Participant” means an individual with an Account in the Plan
transferred from a Rollover Plan in accordance with the provisions of Article
VIII.  The term Rollover Participant may also refer to an individual who has
previously been a Participant in the Plan, or an existing Participant at the
time of transfer.

 

3

--------------------------------------------------------------------------------


“Rollover Plan” means either (1) a nonqualified deferred compensation plan of a
business entity acquired by the Company or an Affiliate through acquisition of a
majority of the voting interest in, or substantially all of the assets of, such
entity, or (2) any plan or program of the Company or an Affiliate pursuant to
the termination of which an Account is established for a Participant or Rollover
Participant.

 

“Termination of Employment” or “Terminates Employment” means the cessation of an
Employee’s employment with the Company and its Affiliates.

 

 

ARTICLE II

 

PARTICIPATION

 

Participation in the Plan shall be limited to Eligible Employees.  The Company
shall notify any Employee of his status as an Eligible Employee at such time and
in such manner as the Company shall determine.  An Eligible Employee shall
become a Participant by making a deferral election under Article III.

 

 

ARTICLE III

 

PARTICIPANT ACCOUNTS

 

3.1           Deferral Elections.  Deferrals may be made by an Eligible Employee
with respect to the following types of Eligible Income, as permitted by the
Company:

 

(a)           Base Pay.

 

(i)            An Eligible Employee whose Base Pay, as of the first day of
November preceding the Plan Year within which the deferral is to be made, equals
or exceeds the sum of:

 

(1)           the amount specified under Code section 401(a)(17) in effect on
January 1 of the Plan Year to which the deferral election pertains, and

 

(2)           $6,000,

 

may elect to defer a portion of his Base Pay.  In order to elect to defer Base
Pay earned during a Plan Year, an Eligible Employee shall submit an irrevocable
Deferral Form with the Company before the beginning of such Plan Year.

 

(ii)           The portion of his Base Pay that an Eligible Employee elects to
defer for a Plan Year shall be stated as a whole dollar amount.  The minimum
amount of Base Pay

 

4

--------------------------------------------------------------------------------


that an Eligible Employee may elect to defer in a Plan Year is $6,000, and the
maximum amount is equal to the amount of Base Pay exceeding the amount specified
under Code section 401(a)(17) in effect on January 1 of the Plan Year to which
the deferral election pertains.  If the Internal Revenue Service does not
publish the Code section 401(a)(17) limit for the Plan Year prior to enrollment,
the Company has the discretion to determine eligibility to defer Base Pay;
provided, however, if a Participant is determined to be ineligible to defer Base
Pay under paragraph (i) above on January 1 of the Plan Year, any Base Pay
deferrals the Participant elected for the Plan Year shall be void.

 

(iii)          The deferral amount designated by an Eligible Employee will be
deducted in equal installments over the twenty-four (24) pay periods falling
within the Plan Year to which the election pertains.

 

(b)           Incentive Awards.  An Eligible Employee may elect to defer any
portion of an Incentive Award up to 95%, expressed as whole percentage points. 
In order to elect to defer an Incentive Award, an Eligible Employee shall submit
an irrevocable Deferral Form with the Company before the beginning of the
calendar year in which the performance period to which Incentive Award pertains,
in accordance with procedures that the Company determines in its discretion.
 Notwithstanding the foregoing, if the Committee determines that an Incentive
Award qualifies as “performance-based compensation” under Code section 409A, an
Eligible Employee may elect to defer a portion of the Incentive Award by filing
an irrevocable Deferral Form at such later time as permitted by the Committee.

 

3.2           Crediting of Deferrals.  Eligible Income deferred by a Participant
under the Plan shall be credited to the Participant’s Account as soon as
administratively practicable after the amounts would have otherwise been paid to
the Participant.

 

3.3           Vesting.  A Participant shall at all times be 100% vested in any
amounts credited to his Account.

 

3.4           Earnings.  The Company shall periodically credit gains, losses and
earnings to a Participant’s Account, until the full balance of the Account has
been distributed.  Amounts shall be credited to a Participant’s Account under
this Section based on the results that would have been achieved had amounts
credited to the Account been invested as soon as practicable after crediting
into the Investment Options selected by the Participant.  The Company shall
specify procedures to allow Participants to make elections as to the deemed
investment of amounts newly credited to their Accounts, as well as the deemed
investment of amounts previously credited to their Accounts.  Nothing in this
Section or otherwise in the Plan, however, will require the Company to actually
invest any amounts in such Investment Options or otherwise.

 

Any portion of an Incentive Award that qualifies as “performance-based
compensation” under Code section 162(m) and is deferred under the Plan by a
Participant who qualifies as a “covered employee” under Code section 162(m)
shall be credited with earnings and otherwise administered in a manner so that
the ultimate payment(s) of the deferred amount remains so qualified.

 

5

--------------------------------------------------------------------------------


 

 

ARTICLE IV

 

DISTRIBUTION OF ACCOUNT BALANCE

 

4.1.          Time and Form of Payment Elections.

 

(a)           The Deferral Form.  Each Deferral Form shall specify the date on
which payment of the deferred amount (and earnings thereon) is to commence. 
Such payment date shall be at least four (4) years after the Plan Year in which
the deferrals are being made.  Each Deferral Form shall also specify the form
for payment of the deferred amount (and earnings thereon).  A Participant may
elect payment in the form of a single lump sum payment or annual installment
payments for a period of not less than two (2) but no more than fifteen (15)
years.  Annual installment payments will be paid once a year beginning on the
date specified on the applicable Deferral Form or as otherwise provided herein.

 

(i)            Default Elections.  If a Participant fails to specify the date on
which payment of the deferred amount (and earnings thereon) is to commence, then
Participant will be deemed to have elected distribution at Participant’s
Termination Date, subject to Sections 4.2 or 4.3 below.  If a Participant fails
to make an effective payment form designation on a Deferral Form, the amount
deferred under such Deferral Form (and earnings thereon) will be distributed in
a single lump sum in the year elected, subject to Sections 4.1(c), 4.1(d), 4.2
or 4.3 below.

 

(b)           Payment generally shall be made by the end of January in the year
that Participant elects a distribution, subject to Sections 4.1(c), 4.1(d) and
4.3 below.

 

(c)           A Participant may also elect on a Deferral Form that payments for
that Plan Year’s deferrals shall commence as soon as practicable following the
date on which the Participant Terminates Employment (in the case of installment
payments, the first installment shall be paid as soon as administratively
practicable after the Termination Date subject to Section 4.2(a), and subsequent
installments shall be made in the January following the date of such Termination
of Employment), if Participant’s Termination Date is after his Retirement Date.

 

(d)           If Participant’s Termination Date precedes his Retirement Date, a
Participant shall be deemed to have elected on each Deferral Form that such Plan
Year’s deferrals shall be paid in a single lump sum as soon as practicable
following the date on which the Participant Terminates Employment, subject to
Section 4.2 below.

 

4.2.          Automatic Distributions.  Notwithstanding any payment elections
made on Deferral Forms:

 

6

--------------------------------------------------------------------------------


(a)           Distribution to Key Employees.  Distributions may not commence to
a Key Employee upon a Termination of Employment before the date which is six
months after the date of the Key Employee’s Termination of Employment.

 

(b)           Distributions Upon Death.  Notwithstanding paragraph (b) above, if
a Participant dies before full distribution of his Account balance, any
remaining balance shall be distributed in a lump sum payment as soon as
practicable after the Participant’s death to the Participant’s Beneficiary.

 

4.3.          Withdrawals for Unforeseeable Emergency.  A Participant may
withdraw all or any portion of his Account balance for an Unforeseeable
Emergency.  The amounts distributed with respect to an Unforeseeable Emergency
may not exceed the amounts necessary to satisfy such Unforeseeable Emergency
plus amounts necessary to pay taxes reasonably anticipated as a result of the
distribution, after taking into account the extent to which such hardship is or
may be relieved through reimbursement or compensation by insurance or otherwise
or by liquidation of the Participant’s assets (to the extent the liquidation of
such assets would not itself cause severe financial hardship).  “Unforeseeable
Emergency” means for this purpose a severe financial hardship to a Participant
resulting from an illness or accident of the Participant, the Participant’s
spouse, or a dependent (as defined in Code section 152(a)) of the Participant,
loss of the Participant’s property due to casualty, or other similar
extraordinary and unforeseeable circumstances arising as a result of events
beyond the control of the Participant.

 

Notwithstanding Section 3.1, if the Committee approves a distribution under this
Section, the Participant’s deferrals under the Plan shall cease.  The
Participant will be allowed to enroll if eligible at the beginning of the next
enrollment period following six (6) months after the date of distribution.

 

4.4           Effect of Taxation.  If the Internal Revenue Service or a court of
competent jurisdiction determines that Plan benefits are includible for federal
income tax purposes in the gross income of a Participant prior to actual receipt
of the benefits, the Company may immediately distribute the benefits found to be
so includible to the Participant, to the extent permitted under Code section
409A.

 

 

ARTICLE V

 

ADMINISTRATION

 

5.1.          General Administration.  The Committee shall be responsible for
the operation and administration of the Plan and for carrying out the provisions
hereof.  The Committee shall have the full authority and discretion to make,
amend, interpret, and enforce all appropriate rules and regulations for the
administration of this Plan and decide or resolve any and all questions,
including interpretations of this Plan, as may arise in connection with this
Plan.  Any such action taken by the Committee shall be final and conclusive on
any party.  To the extent the Committee has been granted discretionary authority
under the Plan, the Committee’s prior exercise of such

 

7

--------------------------------------------------------------------------------


authority shall not obligate it to exercise its authority in a like fashion
thereafter.  The Committee shall be entitled to rely conclusively upon all
tables, valuations, certificates, opinions and reports furnished by any actuary,
accountant, controller, counsel or other person employed or engaged by the
Company with respect to the Plan.  The Committee may, from time to time, employ
agents and delegate(s) to such agents, including employees of the Company, such
administrative duties as it sees fit.

 

5.2.          Claims for Benefits.

 

(a)           Filing a Claim.  A Participant or his authorized representative
may file a claim for benefits under the Plan.  Any claim must be in writing and
submitted to the Committee at such address as may be specified from time to
time.  Claimants will be notified in writing of approved claims, which will be
processed as claimed. A claim is considered approved only if its approval is
communicated in writing to a claimant.

(b)           Denial of Claim. In the case of the denial of a claim respecting
benefits paid or payable with respect to a Participant, a written notice will be
furnished to the claimant within 90 days of the date on which the claim is
received by the Committee.  If special circumstances (such as for a hearing)
require a longer period, the claimant will be notified in writing, prior to the
expiration of the 90-day period, of the reasons for an extension of time;
provided, however, that no extensions will be permitted beyond 90 days after the
expiration of the initial 90-day period.

(c)           Reasons for Denial.  A denial or partial denial of a claim will be
dated and signed by the Committee and will clearly set forth:

(i)            the specific reason or reasons for the denial;

(ii)           specific reference to pertinent Plan provisions on which the
denial is based;

(iii)          a description of any additional material or information necessary
for the claimant to perfect the claim and an explanation of why such material or
information is necessary; and

(iv)          an explanation of the procedure for review of the denied or
partially denied claim set forth below, including the claimant’s right to bring
a civil action under ERISA section 502(a) following an adverse benefit
determination on review.

 

(d)           Review of Denial.  Upon denial of a claim, in whole or in part, a
claimant or his duly authorized representative will have the right to submit a
written request to the Committee for a full and fair review of the denied claim
by filing a written notice of appeal with the Committee within 60 days of the
receipt by the claimant of written notice of the denial of the claim.  A
claimant or the claimant’s authorized representative will have, upon request and
free of charge, reasonable access to, and copies of, all documents, records, and
other information relevant to the claimant’s claim for benefits and may submit
issues and comments in writing, except for privileged or confidential
documentation.  The review will take into account all

8

--------------------------------------------------------------------------------


comments, documents, records, and other information submitted by the claimant
relating to the claim, without regard to whether such information was submitted
or considered in the initial benefit determination.

If the claimant fails to file a request for review within 60 days of the denial
notification, the claim will be deemed abandoned and the claimant precluded from
reasserting it.  If the claimant does file a request for review, his request
must include a description of the issues and evidence he deems relevant. 
Failure to raise issues or present evidence on review will preclude those issues
or evidence from being presented in any subsequent proceeding or judicial review
of the claim.

 

(e)           Decision Upon Review.  The Company will provide a prompt written
decision on review.  If the claim is denied on review, the decision shall set
forth:

(i)            the specific reason or reasons for the adverse determination;

(ii)           specific reference to pertinent Plan provisions on which the
adverse determination is based;

(iii)          a statement that the claimant is entitled to receive, upon
request and free of charge, reasonable access to, and copies of, all documents,
records, and other information relevant to the claimant’s claim for benefits;
and

(iv)          a statement describing any voluntary appeal procedures offered by
the Plan and the claimant’s right to obtain the information about such
procedures, as well as a statement of the claimant’s right to bring a civil
action under ERISA section 502(a).

A decision will be rendered no more than 60 days after the Committee’s receipt
of the request for review, except that such period may be extended for an
additional 60 days if the Committee determines that special circumstances (such
as for a hearing) require such extension.  If an extension of time is required,
written notice of the extension will be furnished to the claimant before the end
of the initial 60-day period.

 

(f)            Finality of Determinations; Exhaustion of Remedies. To the extent
permitted by law, decisions reached under the claims procedures set forth in
this Section shall be final and binding on all parties. No legal action for
benefits under the Plan shall be brought unless and until the claimant has
exhausted his remedies under this Section. In any such legal action, the
claimant may only present evidence and theories which the claimant presented
during the claims procedure. Any claims which the claimant does not in good
faith pursue through the review stage of the procedure shall be treated as
having been irrevocably waived. Judicial review of a claimant’s denied claim
shall be limited to a determination of whether the denial was an abuse of
discretion based on the evidence and theories the claimant presented during the
claims procedure. Any suit or legal action initiated by a claimant under the
Plan must be brought by the claimant no later than one year following a final
decision on the claim for benefits by the Committee.  The one-year limitation on
suits for benefits will apply in any forum where a claimant initiates such suit
or legal action.

 

9

--------------------------------------------------------------------------------


ARTICLE VI

 

AMENDMENT AND TERMINATION

 

6.1           Amendment or Termination.  The Company reserves the right to amend
or terminate the Plan when, in the sole discretion of the Company, such
amendment or termination is advisable, pursuant to a resolution or other action
taken by the Committee.

 

Any amendment or termination of the Plan will not affect the entitlement of any
Participant or the Beneficiary of a Participant who Terminates Employment before
the amendment or termination.  All benefits to which any Participant or
Beneficiary may be entitled shall be determined under the Plan as in effect at
the time the Participant Terminates Employment and shall not be affected by any
subsequent change in the provisions of the Plan; provided, that the Company
reserves the right to change the Investment Options with respect to any
Participant or Beneficiary.  Participants and Beneficiaries will be given notice
prior to the discontinuance of the Plan or reduction of any benefits provided by
the Plan.

 

6.2           Effect of Amendment or Termination.  No amendment or termination
of the Plan shall adversely affect the rights of any Participant to amounts
credited to his Account as of the effective date of such amendment or
termination.  Upon termination of the Plan, distribution of balances in Accounts
shall be made to Participants and Beneficiaries in the manner and at the time
described in Article IV, unless the Company determines in its sole discretion
that all such amounts shall be distributed immediately upon termination and such
distributions are permissible under Code section 409A.  Upon termination of the
Plan, no further deferrals of Eligible Income shall be permitted; however,
earnings, gains and losses shall continue to be credited to Account balances in
accordance with Article III until the Account balances are fully distributed.

 

 

ARTICLE VII

 

GENERAL PROVISIONS

 

7.1           Rights Unsecured.  The right of a Participant or his Beneficiary
to receive a distribution hereunder shall be an unsecured claim against the
general assets of the Company, and neither the Participant nor his Beneficiary
shall have any rights in or against any amount credited to any Account or any
other assets of the Company.  The Plan at all times shall be considered entirely
unfunded for tax purposes.  Any funds set aside by the Company for the purpose
of meetings its obligations under the Plan, including any amounts held by a
trustee, shall continue for all purposes to be part of the general assets of the
Company and shall be available to its general creditors in the event of the
Company’s bankruptcy or insolvency.  The Company’s obligation under this Plan
shall be that of an unfunded and unsecured promise to pay money in the future.

 

10

--------------------------------------------------------------------------------


7.2           No Guarantee of Benefits.  Nothing contained in the Plan shall
constitute a guarantee by the Company or any other person or entity that the
assets of the Company will be sufficient to pay any benefits hereunder.

 

7.3           No Enlargement of Rights.  No Participant or Beneficiary shall
have any right to receive a distribution under the Plan except in accordance
with the terms of the Plan.  Establishment of the Plan shall not be construed to
give any Participant the right to continue to be employed by or provide services
to the Company.

 

7.4           Transferability.  No interest of any person in, or right to
receive a distribution under, the Plan shall be subject in any manner to sale,
transfer, assignment, pledge, attachment, garnishment, or other alienation or
encumbrance of any kind; nor may such interest or right to receive a
distribution be taken, either voluntarily or involuntarily for the satisfaction
of the debts of, or other obligations or claims against, such person.

 

7.5           Applicable Law. To the extent not preempted by federal law, the
Plan shall be governed by the laws of the State of Delaware.

 

7.6           Incapacity of Recipient.  If any person entitled to a distribution
under the Plan is deemed by the Company to be incapable of personally receiving
and giving a valid receipt for such payment, then, unless and until a claim for
such payment shall have been made by a duly appointed guardian or other legal
representative of such person, the Company may provide for such payment or any
part thereof to be made to any other person or institution then contributing
toward or providing for the care and maintenance of such person.  Any such
payment shall be a payment for the account of such person and a complete
discharge of any liability of the Company and the Plan with respect to the
payment.

 

7.7           Taxes. The Company or other payor may withhold from a benefit
payment under the Plan or a Participant’s wages any federal, state, or local
taxes required by law to be withheld with respect to a payment or accrual under
the Plan, and shall report such payments and other Plan-related information to
the appropriate governmental agencies as required under applicable laws.

 

7.8           Corporate Successors.  The Plan and the obligations of the Company
under the Plan shall become the responsibility of any successor to the Company
by reason of a transfer or sale of substantially all of the assets of the
Company or by the merger or consolidation of the Company into or with any other
corporation or other entity.

 

7.9           Unclaimed Benefits.  Each Participant shall keep the Company
informed of his current address and the current address of his designated
Beneficiary.  The Company shall not be obligated to search for the whereabouts
of any person if the location of a person is not made known to the Company.

 

7.10         Severability.  In the event any provision of the Plan shall be held
invalid or illegal for any reason, any illegality or invalidity shall not affect
the remaining parts of the Plan, but the Plan shall be construed and enforced as
if the illegal or invalid provision had never been inserted.

 

11

--------------------------------------------------------------------------------


7.11         Words and Headings.  Words in the masculine gender shall include
the feminine and the singular shall include the plural, and vice versa, unless
qualified by the context.  Any headings used herein are included for ease of
reference only, and are not to be construed so as to alter the terms hereof.

 

7.12         Domestic Relations Orders.  Notwithstanding Section 7.4, all or a
portion of a Participant’s Account balance may be paid to another person as
specified in a domestic relations order that the Company determines is qualified
(a “Qualified Domestic Relations Order”). For this purpose, a Qualified Domestic
Relations Order means a judgment, decree, or order (including the approval of a
settlement agreement) which is:

 

(a)           issued pursuant to a State’s domestic relations law;

 

(b)           relates to the provision of child support, alimony payments or
marital property rights to a spouse, former spouse, child or other dependent of
the Participant;

 

(c)           creates or recognizes the right of a spouse, former spouse, child
or other dependent of the Participant to receive all or a portion of the
Participant’s benefits under the Plan;

 

(d)           provides for payment in an immediate lump sum as soon as
practicable after the Company determines that a Qualified Domestic Relations
Order exists; and

 

(e)           meets such other requirements established by the Company.

 

The Company shall determine whether any document received by it is a Qualified
Domestic Relations Order.  In making this determination, the Company may
consider the rules applicable to “domestic relations orders” under Code section
414(p) and ERISA section 206(d), and such other rules and procedures as it deems
relevant.  If an order is determined to be a Qualified Domestic Relations Order,
the amount to which the other person is entitled under the Order shall be paid
in a single lump-sum payment as soon as practicable after such determination.

 

 

ARTICLE VIII

 

ROLLOVERS FROM OTHER PLANS

 

 

                8.1           Discretion to Accept.  The Committee shall have
complete authority and discretion, but no obligation, to establish an Account
for a Rollover Participant and credit the Account with the amount transferred
from the Rollover Participant’s account in a Rollover Plan.  Amounts credited to
such Accounts are fully subject to the provisions of this Plan.  Reference in
the Plan to such a crediting as a “rollover” or “transfer” from a Rollover Plan
is nominal in nature, and confers no additional rights upon a Rollover
Participant other than those specifically set forth in the Plan.

 

12

--------------------------------------------------------------------------------


                8.2           Status of Rollover Participants.  A Rollover
Participant and his Beneficiary are fully subject to the provisions of this
Plan, except as otherwise expressly set forth herein.  A Rollover Participant
who is not already a Participant in the Plan and is not otherwise eligible to
participate in the Plan at the time of rollover, shall not be entitled to make
any additional deferrals under the Plan unless and until he has become an
Eligible Employee under the terms of the Plan.

 

                8.3           Payments to Rollover Participants.  Payments from
a Rollover Participant’s Account shall me made in accordance with the form and
timing of payment provisions of the Rollover Plan.

 

 

 

IN WITNESS WHEREOF, HEWLETT-PACKARD COMPANY has caused this Hewlett-Packard
Company 2005 Executive Deferred Compensation Plan to be executed on this 17th
day of March, 2005.

 

 

HEWLETT-PACKARD COMPANY

 

 

 

Lawrence T. Babbio, Jr.

Chair, HR and Compensation Committee

 

13

--------------------------------------------------------------------------------